Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Election/Restrictions
2.	In view of applicant response, filed 2/04/2022, and after further consideration, examiner withdraws the restriction, mailed 12/07/2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2019/0158769) in view of Brandli Christian et al. (WO 2020/152655).
	Regarding claim 1, Walsh discloses an imaging system comprising; a single optics module configured for focusing light reflected or emanated from a dynamic scene in the infrared spectrum (e.g., fig. 1, infrared sensor operable to capture image of a scene, abstract, paragraphs 0024,0043), a synchronous focal plane array for receiving the focused light and acquiring infrared images from the received focused light (e.g., focal plane array “FPA”, paragraphs 0004,0024,0027 to acquire infrared images), a read-out integrated circuit (ROIC) configured to readout both the infrared images and event data (e.g., ROIC and combination of a detector array with an ROIC is known, disclosed in abstract, also paragraphs 0004,0008,0032,0038).
	Walsh is silent to explicitly indicate, images having high spatial resolution and low temporal resolution, and an asynchronous neuromorphic vision system for acquiring neuromorphic event data having high temporal resolution.
	Brandli in the same field of event-based vision sensors/camera (e.g., abstract, paragraphs 0004,0008,0015,0037,0048,0059) teaches event-based vision sensors for monitoring the scene and detection/tracking of event, e.g., which is equivalent to asynchronous neuromorphic vision system, for receiving the light and acquiring neuromorphic event data having a high temporal resolution and low data rate, e.g., frame rate. 
	It is noted that, Walsh uses an imaging system including array of infrared sensors and read-out integrated circuit to capture scene images, and Brandli more specifically uses event-based vision sensors, including infrared image sensor that detect the scene and acquire event data with low data rate. 
in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the event-based vision sensors as thought by Brandli into the imaging system of Walsh, for the benefit of, continuously sense the visual changes in the scene at a high frequency and report them with a very low latency, and more accurate estimation of the dynamic state of scene/objects, as suggested by Bandit, paragraphs 0006-0007. Furthermore;
As for the claimed, images having high spatial resolution and low temporal resolution. It is noted that, the above claimed limitation is notoriously well-known and used in the conventional prior art of imaging, as admitted by applicant (e.g., section 2 “description of related art” of the disclosure) indicating, “frame-rate imaging system employs a synchronous (framed) sensor for sensing and outputting intensity images at a predefined framerate. The intensity images have a high spatial resolution and a low temporal resolution”. In view of the above statement, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the imaging system of Walsh, in accordance with the above teaching, in order to consume the amount of power and bandwidth.
	Regarding claim 2, the combination of Walsh and Brandli teach the imaging system of claim 1, further comprising at least one processing module configured for; detecting an event in the event data (e.g., events detected by the event-based vision sensor in paragraph 0012 of Brandli), and performing at least one of target detection and target tracking in at least one of the target data and infrared images as a function of detection of the event (e.g., detected objects, and/or objects within the scene, in paragraphs 0035,0037-0038 of Brandli).
	Regarding claim 3, the combination of Walsh and Brandli teach the imaging system of claim 1, wherein the focus plane array operates in the short-wave infrared (SWIR) spectrum (e.g., paragraphs 0004,0024,0043 of Walsh).
	Regarding claim 4, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1. As for the additional feature of, short wave infrared spectrum, please refer to claim 3 above.
	Regarding claim 5, please refer to claim 2 above.
6.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US 2019/0158769) in view of Brandli Christian et al. (WO 2020/152655) further in view of Harris et al. (US 2018/0225521).
	Regarding claim 6, the limitations, method claim comprising; a synchronous focal plane array for receiving the focused light and synchronously acquiring intensity images, the intensity images having a high spatial resolution and a low temporal resolution from the received focused light, an asynchronous neuromorphic vision system configured for receiving the focused light and asynchronously acquiring event data, the event data having a high temporal resolution, a read-out integrated circuit (ROIC) configured to readout both the intensity images and event data, wherein the focal plane array and the ROIC are initially configured for acquiring and reading out the intensity images at a low framerate, at least one processing module configured for; asynchronously monitoring the event data for detecting an event (has been discussed and addressed in claim 1 above).
	The combination of Walsh and Brandli is silent to explicitly teach, in response to detection of the event, controlling at least one of the focal plane array and the ROIC to increase the framerate at which the intensity images are acquired or read out from a first frame rate to a second frame rate, as specifies in the claim.
	Harris in the same field of scene imaging system and event detection (e.g., figs. 1-2, abstract,
paragraphs 0003,0007,0017,0048) teaches detection and tracking of event using focal plane array and indicates, another conventional approach is to increase the overall frame rate of an imager to locate events, and further includes detectors operate in a very rapid manner to detect bright events, even those with very small durations, detectors can also operate at a much higher frequency than the frame rate of the focal plane array, and this allows the detectors to provide indications of events
without requiring the use of an increased frame rate (although higher-than-normal frame rates could still be used with the focal plane array), thus consider to be equivalent to the above claimed feature. 
	It is noted that Walsh and Harris, both are directed to imaging system using detectors/focal plane array and ROIC for imaging and capturing scene images.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Harris, into the imaging system of Walsh, for event detection and tracking by increasing the overall frame rate of an imager to provide accurate indication of the event, as suggested by Harris, paragraph 0048.
Regarding claim 7, the combination of Walsh and Harris teach the imaging system of claim 6, including processing module for detecting event and tracking, as discussed in the above action.
The combination fails to explicitly teach, decreasing the framerate to a third framerate when a
target associated with the event detected is no longer being tracked.
Examiner takes official notice to indicate that the above feature is well known and used in the conventional prior art of the record, as evidenced by, Zhao et al. (US 2021/0168372).
Zhoa in the same field of event/object detection (e.g., fig. 3, paragraphs 0018,0033) teaches to increase the frame rate, when the object is detected, and to decrease, when no object is detected, thus consider to be equivalent to the claimed feature. Therefore; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, for the benefit of detection on whether or not an object is present in a fast and reliable manner, as suggested by the reference, para 0157.
Regarding claim 8, the combination of Walsh and Brandli teach the imaging system of claim 6, wherein the focus plane array operates in the short-wave infrared (SWIR) spectrum (e.g., paragraphs 0004,0024,0043 of Walsh).
Regarding claims 9-10, the imaging system of claim 6, further comprising an optics module configured for focusing light reflected or emanated from a dynamic scene, wherein the optics module is a single optics module (please refer to claim 1 above).
Allowable Subject Matter
7.	Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 21-30 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate of fairly suggest the steps of, receiving a template, the template being determined by machine learning training, wherein the template includes a plurality of entries, each entry including trained event data that is correlated with one or more trained intensity images, wherein the correlated trained event and one or more trained intensity images were acquired in response to light reflected or emanated from the same scene at the same time, the trained intensity images being associated with one or more respective possible targets of interest, the trained intensity images being acquired synchronously from an FPA and having a high spatial resolution and a low temporal resolution and the trained event data being acquired asynchronously from the neuromorphic vision system and having a high temporal resolution, receiving a query including query event data or query intensity image data; along with all other limitations, for processing intensity images of a dynamic scene, as specifies in independent claim 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482